Nebraska Advance Sheets
	                                  STATE v. LOYUK	967
	                                 Cite as 289 Neb. 967

monthly support total in worksheet 1 and giving Kristi a credit
for the same amount. We reverse the judgment of the trial
court and remand the cause for a calculation of child support
consistent with this opinion.
                     R eversed and remanded with directions.


                      State of Nebraska, appellee, v.
                       Anoroy Y. Loyuk, appellant.
                                     ___ N.W.2d ___

                        Filed January 30, 2015.     No. S-13-806.

 1.	 Constitutional Law: Statutes: Jury Instructions: Appeal and Error. Statutory
      interpretation, the constitutionality of a statute, and whether jury instructions are
      correct are questions of law, which an appellate court resolves independently of
      the trial court.
 2.	 Constitutional Law: Statutes: Presumptions. A statute is presumed to be con-
      stitutional, and all reasonable doubts are resolved in favor of its constitutionality.
 3.	 Criminal Law: Statutes: Legislature: Intent. In reading a penal statute, a court
      must determine and give effect to the purpose and intent of the Legislature as
      ascertained from the entire language of the statute considered in its plain, ordi-
      nary, and popular sense.
 4.	 Statutes: Legislature: Intent: Appeal and Error. An appellate court will not
      look beyond a statute to determine the legislative intent when the words are plain,
      direct, or unambiguous.
 5.	 Administrative Law: Public Officers and Employees: Prisoners. The con-
      trol requirement in Neb. Rev. Stat. § 28-322(2)(a) (Reissue 2008) applies
      only to those nonemployees or noncontractors to whom the Department of
      Correctional Services has authorized or delegated control over an inmate or an
      inmate’s activities.
 6.	 Sexual Assault: Prisoners: Words and Phrases. Under Neb. Rev. Stat.
      § 28-322.02 (Reissue 2008), the word “subject” means to cause to undergo the
      action of something specified.
 7.	 Constitutional Law: Statutes. An attack on a statute’s overbreadth is a claim
      that it impermissibly infringes on a constitutionally protected right.
  8.	 ____: ____. A statute is unconstitutionally overbroad only if its overbreadth is
      substantial, i.e., when the statute would be unconstitutional in a substantial por-
      tion of the situations to which it is applicable.
 9.	 Constitutional Law: Statutes: Appeal and Error. When a defendant challenges
      both the overbreadth and vagueness of a law, an appellate court analyzes over-
      breadth first.
10.	 Due Process. The Due Process Clause contains a substantive component that
      relates to the content of the statute specifying when a right can be lost
      or impaired.
    Nebraska Advance Sheets
968	289 NEBRASKA REPORTS


11.	 ____. Under the Due Process Clause, a statute that infringes upon a “fundamental
     liberty interest” must be narrowly tailored to serve a compelling state interest.
12.	 ____. Under the Due Process Clause, a statute that infringes upon a liberty
     interest that is not fundamental must only be rationally related to a legitimate
     state purpose.
13.	 Constitutional Law: Assault. A court applies strict scrutiny to a “direct and
     substantial interference” with intimate associations, while lesser intrusions are
     subject only to rational basis review.
14.	 ____: ____. A direct and substantial interference with intimate associations exists
     if a large portion of those affected by the rule are absolutely or largely prevented
     from forming such associations or if those affected by the rule are absolutely or
     largely prevented from forming intimate associations with a large portion of the
     otherwise eligible population.
15.	 Criminal Law: Sexual Assault: Prisoners. The statutes defining the crime of
     sexual abuse of an inmate or parolee do not directly and substantially interfere
     with the right to intimate association.
16.	 Constitutional Law: Criminal Law: Statutes. The void-for-vagueness doctrine
     requires that a penal statute define the criminal offense with sufficient definite-
     ness that ordinary people can understand what conduct is prohibited and in a
     manner that does not encourage arbitrary and discriminatory enforcement.
17.	 Constitutional Law: Statutes: Legislature: Notice. The more important aspect
     of the void-for-vagueness doctrine is not actual notice, but the requirement that a
     legislature establish minimal guidelines to govern law enforcement.
18.	 Constitutional Law: Statutes: Standing. To have standing to assert a claim of
     vagueness, a defendant must not have engaged in conduct which is clearly pro-
     hibited by the questioned statute.
19.	 Equal Protection: Statutes. Under the Equal Protection Clause, legislative clas-
     sifications involving either a suspect class or a fundamental right are analyzed
     with strict scrutiny, and legislative classifications not involving a suspect class or
     fundamental right are analyzed using rational basis review.
20.	 Equal Protection. The initial inquiry in an equal protection analysis is whether
     the challenger is similarly situated to another group for the purpose of the chal-
     lenged government action.
21.	 Jury Instructions: Appeal and Error. All the jury instructions must be read
     together, and if, taken as a whole, they correctly state the law, are not mislead-
     ing, and adequately cover the issues supported by the pleadings and the evidence,
     there is no prejudicial error necessitating reversal.
22.	 Jury Instructions: Proof: Appeal and Error. The appellant has the burden to
     show that a questioned jury instruction prejudiced him or otherwise adversely
     affected his substantial rights.
23.	 Arrests. Whether an individual is in custody depends on all the circumstances
     surrounding the interrogation.
24.	 ____. The test for whether an individual is in custody is whether a reasonable
     person in the defendant’s position would have felt free to leave.
25.	 Arrests: Police Officers and Sheriffs. In determining whether an individual
     is in custody, circumstances relevant to whether a reasonable person in the
     defendant’s position would have felt free to leave include the location of the
                        Nebraska Advance Sheets
	                               STATE v. LOYUK	969
	                              Cite as 289 Neb. 967

     interrogation, whether the defendant initiated contact with the police, and
     whether the police told the defendant he was free to terminate the interview and
     leave at any time.

   Appeal from the District Court for Lancaster County: Paul
D. Merritt, Jr., Judge. Affirmed.
 Dennis R. Keefe, Lancaster County Public Defender, Valerie
McHargue, and Paul E. Cooney for appellant.
  Jon Bruning, Attorney General, Kimberly A. Klein for
appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
    P er Curiam.
                          I. SUMMARY
   A jury convicted Anoroy Y. Loyuk of first degree sexual
abuse of an inmate or parolee. First degree sexual abuse of
an inmate or parolee involves a statutorily defined “person”
associated with the Department of Correctional Services (DCS)
who subjects an inmate or parolee to sexual penetration with
or without the inmate or parolee’s consent. Witnesses testified,
and Loyuk admits, that while employed as an officer by the
DCS, Loyuk had sex with R.S., a parolee. Loyuk argues that
the evidence was insufficient to support his conviction because
it did not show that he had control over R.S. If the State did
not have to prove such control, Loyuk argues that the statutes
are unconstitutionally vague and violate his rights to intimate
association and equal protection. We conclude that the evi-
dence was sufficient to support Loyuk’s conviction and that the
statutes did not violate his constitutional rights.
                      II. BACKGROUND
                    1. Factual Background
   The DCS employed Loyuk as a corporal at the Community
Corrections Center—Lincoln (CCCL). The CCCL is a tran-
sitional facility where inmates from more secured facilities
serve time before being released on parole. As a corporal,
Loyuk’s responsibilities included manning the control center,
    Nebraska Advance Sheets
970	289 NEBRASKA REPORTS



transporting inmates, conducting searches, and maintaining the
“overall security of the facility.”
   From September 2011 to January 2012, R.S. was an inmate
at the CCCL. While incarcerated, R.S. had contact with Loyuk
while she was “in chow” or as Loyuk delivered mail. R.S. testi-
fied that Loyuk, who she identified as a “guard,” was “one of
the nice guys” but denied that they developed a friendship or
romantic interest during her incarceration.
   R.S. was paroled on January 25, 2012, and moved to a half-
way house. Her parole officer was not Loyuk or any other per-
son employed at the CCCL. Loyuk had no authority to punish
R.S. for parole violations or other misconduct.
   A month after she was paroled, R.S. had a chance encounter
with Loyuk in a Lincoln grocery store. While shopping, R.S.
spotted Loyuk, who was wearing jeans and a T-shirt. R.S.
started a conversation, and the two chatted about “how things
were going.” The conversation lasted for 30 minutes to an hour
and concluded with an exchange of mailing addresses. A cor-
respondence later developed.
   Eventually, Loyuk revealed to R.S. that “he was having
more feelings for [her] than just a friendship,” and R.S.
testified that the feeling was mutual. They had sex several
times at Loyuk’s house and later at two motels in March and
April 2012.
   R.S. testified that Loyuk did not pressure or coerce her into
having sex with him. If anything, R.S. said that “I was prob-
ably the one pressuring him most of the time.” R.S. testified
that she and Loyuk were engaged at the time of trial.
   After his relationship with R.S. became intimate, Loyuk
approached Ross Peterson, a lieutenant at the CCCL, and said
he wanted to talk. Loyuk told Peterson that an inmate assigned
to the CCCL had given him information about misconduct
committed by other inmates. After questioning by Peterson,
Loyuk reluctantly identified the informant as R.S. Peterson had
concerns and contacted the CCCL’s warden. A Nebraska State
Patrol officer interviewed Loyuk, and he admitted to having
sex with R.S. about 15 times while she was on parole and he
was employed at the CCCL. Loyuk was arrested after the inter-
view concluded.
                   Nebraska Advance Sheets
	                        STATE v. LOYUK	971
	                       Cite as 289 Neb. 967

                   2. P rocedural Background
   The State charged Loyuk with first degree sexual abuse of
an inmate or parolee. The district court entered a not guilty
plea after Loyuk stood mute at the arraignment.
   Loyuk moved to quash, arguing that the definition of “per-
son” in Neb. Rev. Stat. § 28-322(2)(a) (Reissue 2008) was
vague and overbroad, and that a conviction would violate his
“rights to freedom of intimate association, due process, privacy,
and Equal Protection under the First, Fifth, and Fourteenth
Amendments.” The court determined that § 28-322(2)(a) was
not vague and that it applied to any DCS employee—not just
those who had control over an inmate or parolee. Any imposi-
tion on Loyuk’s right to intimate association, the court rea-
soned, was justified by the State’s interest in protecting inmates
and parolees from sexual intercourse with DCS employees.
The court concluded that Loyuk’s equal protection claim was
meritless because there was a rational basis to distinguish mar-
ried from unmarried couples.
   After the trial concluded, Loyuk offered a number of pro-
posed jury instructions. Loyuk submitted that the jury had to
find that R.S. “was an inmate or parolee under the control
of . . . Loyuk” and that “person” should be defined as an
employee of the DCS who had control over an inmate or an
inmate’s activities. Loyuk proposed that the word “subject”
be defined as to “bring under control or dominion,” “sub-
jugate,” “make (as oneself) amenable to the discipline and
control of a superior,” “make liable,” “predispose,” and “to
cause or force to undergo or endure.” Loyuk also argued
the court should instruct the jury that under Neb. Rev. Stat.
§ 29-4504 (Reissue 2008), it could draw an adverse inference
from the lack of an electronic recording of his interview with
the Nebraska State Patrol officer. Rejecting Loyuk’s propos-
als, the court instructed the jury that the following were the
elements of the offense: (1) Loyuk “intentionally subjected
[R.S.] to sexual penetration”; (2) Loyuk was “employed by
the [DCS]”; (3) R.S. was “under parole supervision”; and
(4) the events occurred during March and April 2012 in
Lancaster County. The court declined to instruct the jury that
it could draw an adverse inference from the absence of an
    Nebraska Advance Sheets
972	289 NEBRASKA REPORTS



electronic recording because Loyuk was not in custody when
law enforcement interviewed him.
   The jury found Loyuk guilty of first degree sexual abuse
of an inmate or parolee. The court sentenced Loyuk to 18
months’ probation.
                III. ASSIGNMENTS OF ERROR
   Loyuk assigns, renumbered and restated, that (1) the evi-
dence was insufficient; (2) the statutes defining first degree
sexual abuse of an inmate or parolee are “overbroad, vague
and generally violative of [his] rights to freedom of intimate
association, due process, privacy and Equal Protection under
the First, Fifth and Fourteenth Amendments”; and (3) the dis-
trict court incorrectly or inadequately instructed the jury on the
elements of the offense, the definition of “person,” the defini-
tion of “subject,” and the permissibility of an adverse inference
based on the absence of an electronic recording of his inter-
view with law enforcement.
                  IV. STANDARD OF REVIEW
   [1] Statutory interpretation, the constitutionality of a stat-
ute, and whether jury instructions are correct are questions of
law, which an appellate court resolves independently of the
trial court.1
   [2] A statute is presumed to be constitutional, and all reason-
able doubts are resolved in favor of its constitutionality.2
                         V. ANALYSIS
                1. Sufficiency of the Evidence
   Loyuk argues that the evidence is insufficient because it did
not show that he had control over R.S. or her activities at the
time sexual penetration occurred. Additionally, Loyuk argues
that he did not “subject” R.S. to sexual penetration because
her participation was voluntary. The State does not dispute
that Loyuk lacked control over R.S. when their relationship

 1	
      See, Rodgers v. Nebraska State Fair, 288 Neb. 92, 846 N.W.2d 195
      (2014); State v. Ely, 287 Neb. 147, 841 N.W.2d 216 (2014); Banks v.
      Heineman, 286 Neb. 390, 837 N.W.2d 70 (2013).
 2	
      Banks v. Heineman, supra note 1.
                        Nebraska Advance Sheets
	                              STATE v. LOYUK	973
	                             Cite as 289 Neb. 967

began, and there is no evidence that Loyuk coerced R.S.
So, Loyuk’s sufficiency assignment raises issues of statutory
interpretation.
   [3,4] In reading a penal statute, a court must determine and
give effect to the purpose and intent of the Legislature as ascer-
tained from the entire language of the statute considered in its
plain, ordinary, and popular sense.3 We will not look beyond a
statute to determine the legislative intent when the words are
plain, direct, or unambiguous.4
   Under Neb. Rev. Stat. § 28-322.02 (Reissue 2008), “[a]ny
person who subjects an inmate or parolee to sexual penetration
is guilty of sexual abuse of an inmate or parolee in the first
degree.” The term “inmate or parolee” is defined in § 28-322(1)
as “any individual confined in a facility operated by the [DCS]
or a city or county jail facility or under parole supervision.”
Section 28-322(2)(a) defines “person” as
      an individual employed by the [DCS] or by the Office of
      Parole Administration, including any individual working
      in central administration of the department, any individual
      working under contract with the department, and any
      individual, other than an inmate’s spouse, to whom the
      department has authorized or delegated control over an
      inmate or an inmate’s activities.
   Loyuk does not dispute that he sexually penetrated R.S.
when she was a parolee and he was an employee of the
DCS. But he contends that the control requirement in the
last clause of § 28-322(2)(a) applies to all the “persons”
listed under § 28-322(2)(a). Because he did not have control
over R.S., he argues that the statute does not include him.
We disagree.
   In § 28-322(2)(a), the participle “including” modifies the
noun phrase “individual employed” by the DCS or the Office
of Parole Administration. But a plain reading of the statute
shows that “including” is only used to clarify that individuals
working in the DCS’ central administration are employees sub-
ject to criminal liability under § 28-322.02.

 3	
      State v. Robbins, 253 Neb. 146, 570 N.W.2d 185 (1997).
 4	
      Coffey v. Planet Group, 287 Neb. 834, 845 N.W.2d 255 (2014).
    Nebraska Advance Sheets
974	289 NEBRASKA REPORTS



   Although the phrase “any individual working under con-
tract with the department” also follows the word “including,”
contractors are clearly not DCS employees. And if the other
individuals listed in the third item were DCS employees,
the Legislature would not have listed them separately. So, in
§ 28-322(2)(a), the Legislature obviously set out three differ-
ent groups of individuals who are subject to criminal liability
for having sexual contact with an inmate or parolee: (1) any
employee of the DCS or the Office of Parole Administration,
including individuals working in central administration; (2)
any individual working under contract with the DCS; and (3)
any individual, other than an inmate’s spouse, to whom the
DCS has authorized or delegated control over an inmate or an
inmate’s activities.
   [5] In short, the control requirement in § 28-322(2)(a)
applies only to those nonemployees or noncontractors to
whom the DCS has authorized or delegated control over an
inmate or an inmate’s activities. It does not apply to DCS
employees.
   [6] Nor does Loyuk’s argument persuade us that he did not
“subject” R.S. to sexual penetration. Loyuk seems to argue that
the word “subjects,” as used in § 28-322.02, has an element
of coercion. The definitions he proposes include “‘bring under
control or dominion’” or “‘force to undergo or endure.’”5
These definitions cannot be squared with the statement in
Neb. Rev. Stat. § 28-322.01 (Reissue 2008) that the consent
of the inmate or parolee is not a defense. The plain meaning
of “subject” is “to cause to undergo the action of something
specified.”6 Here, the thing specified is sexual penetration and
Loyuk caused R.S. to undergo this action by participating in
the sexual act.
                    2. Constitutionality
  Loyuk argues that the statutes defining the offense of sexual
abuse of an inmate or parolee are unconstitutional on three

 5	
      Brief for appellant at 30-31.
 6	
      Webster’s Encyclopedic Unabridged Dictionary of the English Language
      1415 (1989).
                        Nebraska Advance Sheets
	                               STATE v. LOYUK	975
	                              Cite as 289 Neb. 967

different grounds. First, Loyuk argues that they are overbroad
because they burden the “fundamental right to intimate associ-
ation that is rooted in the First, Third, Fourth, Fifth, Ninth and
Fourteenth Amendments to the U.S. Constitution and their state
counterparts.”7 Second, Loyuk argues that the definition of
“person” in § 28-322(2)(a) is unconstitutionally vague because
it is not clear whether the requirement of control in the last
clause of that subsection applies to all persons. Finally, Loyuk
argues that the statutes violate his right to equal protection
because the State infringed his fundamental right to intimate
association and because § 28-322(2)(a) draws a classification
between married and unmarried individuals. We conclude that
each of these arguments is without merit.

                         (a) Overbreadth
   [7-9] An attack on a statute’s overbreadth is a claim that it
impermissibly infringes on a constitutionally protected right.8
A statute is unconstitutionally overbroad only if its over-
breadth is substantial, i.e., when the statute would be uncon-
stitutional in a substantial portion of the situations to which
it is applicable.9 When, as here, a defendant challenges both
the overbreadth and vagueness of a law, we analyze over-
breadth first.10
   [10-12] Although Loyuk urges us to find a right to intimate
association emanating from the penumbras of the Bill of Rights,
this is a claim to liberty that turns on the substantive guaran-
tees of the Due Process Clause of the 14th Amendment.11 The
Due Process Clause contains a substantive component12 that
relates to the content of the statute specifying when a right can
be lost or impaired.13 Under the Due Process Clause, a statute

 7	
      Brief for appellant at 15.
 8	
      See State v. Green, 287 Neb. 212, 842 N.W.2d 74 (2014).
 9	
      See id.
10	
      See State v. Scott, 284 Neb. 703, 824 N.W.2d 668 (2012).
11	
      See Flaskamp v. Dearborn Public Schools, 385 F.3d 935 (6th Cir. 2004).
12	
      See, e.g., State v. Wiedeman, 286 Neb. 193, 835 N.W.2d 698 (2013).
13	
      Staley v. City of Omaha, 271 Neb. 543, 713 N.W.2d 457 (2006).
    Nebraska Advance Sheets
976	289 NEBRASKA REPORTS



that infringes upon a “fundamental liberty interest” must be
narrowly tailored to serve a compelling state interest.14 A stat-
ute that infringes upon a liberty interest that is not fundamental
must only be rationally related to a legitimate state purpose.15
Fundamental liberties recognized by the U.S. Supreme Court
include the right to marry, have children, direct the education
and upbringing of one’s children, marital privacy, contracep-
tion, and bodily integrity.16
   [13,14] Assuming that the federal Constitution protects
Loyuk’s relationship with R.S., the State argues that ratio-
nal basis review applies unless Loyuk’s conviction “‘directly
and substantially’” interfered with his right to intimate asso-
ciation.17 A court applies strict scrutiny to a “‘direct and sub-
stantial interference’” with intimate associations, while lesser
intrusions are subject only to rational basis review.18 A direct
and substantial interference with intimate associations exists if
“a large portion of those affected by the rule are absolutely or
largely prevented” from forming such associations or if those
affected by the rule are “‘absolutely or largely prevented from
[forming intimate associations] with a large portion of the oth-
erwise eligible population . . . .’”19
   In analogous circumstances, courts have held that the inti-
mate association rights of police officers are not directly and
substantially interfered with by policies prohibiting intimate
contact with certain individuals. For example, in Anderson
v. City of LaVergne,20 the plaintiff, a police officer, had a
romantic relationship with an administrative assistant for the
police department. Department policy prohibited intraoffice

14	
      Citizens for Eq. Ed. v. Lyons-Decatur Sch. Dist., 274 Neb. 278, 293 739
N.W.2d 742, 756 (2007).
15	
      See, e.g., id.
16	
      See Washington v. Glucksberg, 521 U.S. 702, 117 S. Ct. 2258, 138 L. Ed.
2d 772 (1997).
17	
      Brief for appellee at 14.
18	
      Anderson v. City of LaVergne, 371 F.3d 879, 882 (6th Cir. 2004), quoting
      Akers v. McGinnis, 352 F.3d 1030 (6th Cir. 2003).
19	
      Id. (alteration in original).
20	
      Anderson v. City of LaVergne, supra note 18.
                         Nebraska Advance Sheets
	                                STATE v. LOYUK	977
	                               Cite as 289 Neb. 967

dating between employees of different ranks. After the plain-
tiff refused to end the relationship, the chief of police initially
terminated the plaintiff’s employment before permitting him
to resign. The court held that the policy did not directly and
substantially interfere with the plaintiff’s right to intimate
association because he “continued to enjoy the ability to form
intimate associations with anyone other than fellow police
department employees of differing rank.”21
    [15] We conclude that the statutes defining the crime of
sexual abuse of an inmate or parolee do not directly and sub-
stantially interfere with Loyuk’s right to intimate association.
Loyuk’s freedom to intimately associate with prisoners and
parolees was curtailed, but he was not largely or absolutely pre-
vented from forming intimate associations with the otherwise
eligible population. For a “person” under § 28-322(2)(a), the
dating pool has not been substantially reduced. Accordingly,
rational basis review applies even if Loyuk’s relationship with
R.S. has a constitutional dimension.
    The statutes at issue here survive rational basis review.
There can be little question that the State has a legitimate
interest in protecting inmates and parolees from sexual abuse.
And prohibiting sexual contact between these individuals and
employees of the DCS is rationally related to this interest.

                    (b) Void for Vagueness
   [16,17] Loyuk also argues that § 28-322(2)(a) is void for
vagueness. The void-for-vagueness doctrine requires that a
penal statute define the criminal offense with sufficient defi-
niteness that ordinary people can understand what conduct is
prohibited and in a manner that does not encourage arbitrary
and discriminatory enforcement.22 The more important aspect
of the void-for-vagueness doctrine is not actual notice, but the
requirement that a legislature establish minimal guidelines to
govern law enforcement.23

21	
      Id. at 882. See, also, Bautista v. County of Los Angeles, 190 Cal. App. 4th
869, 118 Cal. Rptr. 3d 714 (2010).
22	
      State v. Green, supra note 8.
23	
      Id.
    Nebraska Advance Sheets
978	289 NEBRASKA REPORTS



   [18] To have standing to assert a claim of vagueness, a
defendant must not have engaged in conduct which is clearly
prohibited by the questioned statute.24 A litigant cannot main-
tain that the statute is vague when applied to the conduct of
others.25 We will not examine the vagueness of the law as it
might apply to the conduct of persons not before the court.26
   Loyuk’s vagueness argument centers on the definition of
“person” in § 28-322(2)(a). By its plain language, that statute
defines “person” to include any employee of the DCS. There is
no question that Loyuk was an employee of the DCS. Because
his conduct was clearly prohibited, Loyuk is without standing
to assert a vagueness claim.

                       (c) Equal Protection
   [19,20] Loyuk argues that his conviction violated his right
to equal protection because (1) a fundamental liberty interest
was involved and (2) § 28-322(2)(a) draws a classification
between married and unmarried individuals. Under the Equal
Protection Clause, legislative classifications involving either
a suspect class or a fundamental right are analyzed with strict
scrutiny, and legislative classifications not involving a suspect
class or fundamental right are analyzed using rational basis
review.27 The initial inquiry in an equal protection analysis is
whether the challenger is similarly situated to another group
for the purpose of the challenged government action.28 Absent
this threshold showing, there is not a viable equal protection
claim.29 In other words, dissimilar treatment of dissimilarly
situated persons does not violate equal protection rights.30
   We conclude that § 28-322(2)(a) did not violate Loyuk’s
right to equal protection. As discussed above, Loyuk was

24	
      See   State v. Scott, supra note 10.
25	
      Id.
26	
      Id.
27	
      See   Sherman T. v. Karyn N., 286 Neb. 468, 837 N.W.2d 746 (2013).
28	
      See   id.
29	
      See   id.
30	
      See   id.
                         Nebraska Advance Sheets
	                                STATE v. LOYUK	979
	                               Cite as 289 Neb. 967

not deprived of a fundamental right. And, to the extent
§ 28-322(2)(a) draws a marital status classification, Loyuk
does not have a viable equal protection claim because he is
not similarly situated to married individuals.31 Unlike Loyuk
and R.S.’ informal sexual relationship, marriage requires the
competence32 and consent33 of the parties—a key consideration
because the Legislature was concerned that inmates and parol-
ees are “not legally empowered to give ‘consent.’”34 Persons
who marry enter into a new social status,35 and the State is an
implied party to their union.36 In this context, the legislative
calculus does not need to be the same for married and unmar-
ried individuals.

                       3. Jury Instructions
   [21,22] Loyuk argues that the district court incorrectly
instructed the jury on the elements of the offense. He also
argues that the court erred by not giving separate instructions
for the definition of “person,” the definition of “subject,” and
the permissibility of an adverse inference based on the absence
of an electronic recording of Loyuk’s statement to the State
Patrol officer. We read all the jury instructions together,37
and if, taken as a whole, they correctly state the law, are not
misleading, and adequately cover the issues supported by
the pleadings and the evidence, there is no prejudicial error
necessitating reversal.38 The appellant has the burden to show
that a questioned jury instruction prejudiced him or otherwise
adversely affected his substantial rights.39

31	
      See, e.g., State ex rel. Jarvela v. Burke, 678 N.W.2d 68 (Minn. App. 2004).
32	
      See Neb. Rev. Stat. § 42-103 (Reissue 2008).
33	
      See, e.g., Zutavern v. Zutavern, 155 Neb. 395, 52 N.W.2d 254 (1952).
34	
      Introducer’s Statement of Intent, L.B. 511, Judiciary Committee, 96th
      Leg., 1st Sess. (Jan. 28, 1999).
35	
      See Edmunds v. Edwards, 205 Neb. 255, 287 N.W.2d 420 (1980).
36	
      See Weber v. Weber, 200 Neb. 659, 265 N.W.2d 436 (1978).
37	
      State v. Merchant, 288 Neb. 439, 848 N.W.2d 630 (2014).
38	
      Id.
39	
      Id.
    Nebraska Advance Sheets
980	289 NEBRASKA REPORTS



   The State did not need to prove that Loyuk controlled R.S.
or her activities, and we have rejected Loyuk’s interpretation
of the word “subject.” The instructions proposed by Loyuk
were not an accurate statement of the law, and he was not
entitled to have them given to the jury. Nor was it error for
the district court to decline to give the jury a verbatim copy
of § 28-322(2)(a). Taken as a whole, the court’s instructions
adequately stated the elements of the offense.
   Regarding Loyuk’s argument about the lack of an electronic
recording, Neb. Rev. Stat. § 29-4503 (Reissue 2008) generally
requires that statements made during a “custodial interroga-
tion” that relate to crimes involving sexual assault must be
electronically recorded. If a law enforcement officer does not
comply with this mandate, § 29-4504 provides that “a court
shall instruct the jury that they may draw an adverse infer-
ence for the law enforcement officer’s failure to comply with
such section.”
   [23-25] The phrase “custodial interrogation,” under Neb.
Rev. Stat. § 29-4502(1) (Reissue 2008), “has the meaning
prescribed to it under the Fourth and Fifth Amendments to
the Constitution of the United States and Article I, sections
3 and 7, of the Constitution of Nebraska, as interpreted by
the United States Supreme Court and the Nebraska Supreme
Court.” We have said that whether an individual is in cus-
tody depends on all the circumstances surrounding the inter-
rogation.40 In making that determination, the test is whether
a reasonable person in the defendant’s position would have
felt free to leave.41 If not, then a defendant is in custody.42
Circumstances that are relevant to this inquiry include the
location of the interrogation, whether the defendant initi-
ated contact with the police, and whether the police told the
defendant he was free to terminate the interview and leave at
any time.43

40	
      State v. Bauldwin, 283 Neb. 678, 811 N.W.2d 267 (2012).
41	
      See id.
42	
      See id.
43	
      Id.
                        Nebraska Advance Sheets
	                              STATE v. LOYUK	981
	                             Cite as 289 Neb. 967

   A Nebraska State Patrol officer interviewed Loyuk in an
administrative building on the Lincoln Regional Center cam-
pus. The officer testified that the building was “a strictly
administrative building” and did not have holding facilities
for inmates. The officer, dressed in plainclothes, interviewed
Loyuk alone in a conference room. After identifying himself
as a sergeant with the Nebraska State Patrol and reading a
Miranda warning,44 he proceeded to interview Loyuk without
recording the conversation. Loyuk was not handcuffed or oth-
erwise restrained during the interview, and the officer advised
him that he did not have to answer questions and “didn’t have
to be there with [him].”
   We agree with the district court that Loyuk was not entitled
to an instruction under § 29-4504 because he was not in cus-
tody. The interview occurred in an administrative building,
and the officer told Loyuk that he could end the interview and
leave. Loyuk did not initiate contact with the Nebraska State
Patrol, but he did initiate a conversation about R.S. with a cor-
rections officer at the CCCL. Considering all the circumstances
involved, a reasonable person in Loyuk’s position would have
felt free to leave.

                       VI. CONCLUSION
   We conclude that the evidence was sufficient to support
Loyuk’s conviction, that his constitutional rights were not vio-
lated, and that the district court adequately instructed the jury.
Accordingly, we affirm.
                                                      Affirmed.

44	
      See Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694
      (1966).